PER CURIAM.
Julie Winslow appeals a final order dismissing with prejudice her second amended complaint seeking damages from the School Board of Alachua County, appellee, for injuries suffered by her daughter, Tiffany Cháncey, when she walked into traffic at a school bus stop and was struck by a motor vehicle. Because the School Board did not have control over this student at the time of the accident, the School Board had no duty to the student. Francis v. School Bd. of Palm Beach County, 29 So.3d 441, 444-45 (Fla. 4th DCA 2010); Harrison v. Escambia County School Bd., 434 So.2d 316, 319-20 (Fla.1983). Accordingly, we affirm.
WEBSTER, DAVIS, and VAN NORTWICK, JJ., concur.